*159ORDER
PER CURIAM.
The mother, Susan Shirrell (now Susan Scott), appeals the judgment of the Circuit Court of Cape Girardeau County modifying joint legal and physical custody of the two minor children of her marriage to the father, Eric Shirrell, and ordering her to pay the full fee awarded the guardian ad litem. We have reviewed the parties’ briefs and the record on appeal and find no error.
An opinion would have no precedential value. The parties have been provided with a memorandum, for them information only, setting forth the reasons for this decision.
The trial court’s judgment is affirmed. Rule 84.16(b)(5).